United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND, Lakehurst, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-409
Issued: January 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 26, 2008 appellant filed a timely appeal of the January 2 and August 7,
2008 merit decisions of the Office of Workers’ Compensation Programs, denying his emotional
condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his emotional
condition is causally related to a compensable employment factor.
FACTUAL HISTORY
On November 19, 2007 appellant, then a 42-year-old electronics technician, filed a claim
(Form CA-2) alleging work-related stress with a specific date of alleged injury of
October 24, 2006. He first realized that his stress was work related on April 12, 2007.

Appellant claimed that the supervisor treated him differently and that the October event
was the third time his supervisor had “come after” him and that following the event he was
evaluated by an employing establishment nurse who sent him home. He contended that his
supervisor was aware of his stress condition, which caused him to miss work but, he kept
“coming at” him. The employing establishment controverted the claim
By decision dated January 2, 2008, the Office denied appellant’s claim, finding that he
did not sustain an emotional condition in the performance of duty. Appellant did not submit any
evidence establishing that he was harassed by his supervisor.
In January 2008, the Office received a narrative statement from appellant alleging that
supervisors Jay Rodney Moss and Leroy Farr had harassed him on a daily basis since April 2005.
Appellant stated that his problems began in 2005, when he came under the supervision of
Mr. Moss, supervisory general engineer.1 He asserted that Mr. Moss held a grudge against him
because he had been one of the lead plaintiffs in a class action filed against the Navy under the
Federal Labor Relations Act. The litigation was successful and resulted in appellant and other
employees becoming eligible for overtime pay. He claimed that he had received an award of
three years back compensation. Appellant said that Mr. Moss told him directly that he would not
receive overtime or a promotion while he supervised him.
Appellant asserted that Mr. Moss belittled him, criticized his work in front of others,
refused to authorize overtime after giving verbal approvals, yelled at him and berated him,
pounded the desk and required that he undergo a security investigation and that Mr. Moss
supplied negative information about him. He failed to secure a renewed clearance. Appellant
also claimed that Mr. Moss manipulated the schedule on projects so that he would appear late
and limited his ability to work with certain other offices and employees which made his job more
difficult. He stated that he believed he was owed overtime pay which he has never received
because Mr. Moss had confused and manipulated his time records.
Appellant stated that he filed numerous grievances and Equal Employment Opportunity
(EEO) Commission complaints. He claimed he was denied promotions and told he would not be
transferred. As a resolution of his complaints, he was eventually transferred to a different
supervisor in another department on or about July 23, 2007.2
According to appellant, on April 12, 2006 Mr. Moss “went crazy” yelling at him when he
answered the telephone during their talk. On October 24, 2006 the date of injury alleged by
appellant, the January 2008 statement notes that Mr. Moss initiated disciplinary action against
him for failing to follow an order to go to the dispensary upon his return to work. Appellant has
a seizure disorder from an earlier, unrelated injury.3

1

Mr. Moss stated he supervised appellant from July 2005 to July 2007 when appellant was transferred.

2

It appears from the record that appellant was terminated from employment on or about January 2008 because he
was denied a security clearance which was essential to his work.
3

Appellant’s claim for the December 1, 1997 employment injury was assigned file number xxxxxx236. He fell at
work and a sharp piece of metal penetrated his skull. Seizures appear to have continued into 2007.

2

Appellant stated that on April 26, 2007 Mr. Moss berated and yelled at him about his job
duties. He reported that Mr. Moss denied his request for union representation to avoid having an
independent union witness to the conversation. After this encounter, appellant went to the
dispensary and was sent home with high blood pressure and rapid pulse. He was off work until
on or about July 19, 2007. Appellant also alleged that, after this event, he needed unnamed
medications for hypertension, migraines and Xanax.
On July 19, 2007 Mr. Moss attempted to have appellant sign a letter of proposed
suspension to verify his receipt of notice. Appellant stated that he refused to sign and that
Mr. Moss continued to yell at him and demanded that he sign.
The employing establishment responded on a January 10, 2008 when Lynn P. Palush,
injury compensation program administrator, presented a formal controversion of appellant’s
claim and provided a more complete statement of the employer’s position.4 She stated that
Mr. Moss did not harass appellant and only performed his supervisory responsibilities in a
diligent manner. Ms. Palush stated that appellant refused to follow administrative policies and
procedures such as receiving prior approval from a supervisor before working overtime or
requesting leave. On numerous occasions, she reported, appellant worked overtime and later
requested that Mr. Moss annotate his timecard. Ms. Palush asserted that Mr. Moss ensured that
appellant was compensated and explained the proper procedures for requesting and performing
overtime work to him.
With regard to other matters, Ms. Palush reported that in May 2007, appellant had been
suspended for an unexcused absence of more than eight hours. She asserted that Mr. Moss
treated all of his subordinates in the same manner and required them to follow proper policies
and procedures and ensured that their work was completed accurately and in a timely manner.
Ms. Palush contended: “The agency feels possibly the medications and injury [appellant]
suffered in 1997 are causing [him] to perceive the actions of Mr. Moss are more of a personal
attack vs [sic] that of a [sic] effective supervisor carrying out the technical and administrative
responsibilities he is expected to perform.”5
In a narrative statement also received by the Office on January 10, 2008, Mr. Moss
denied appellant’s allegations at length. He denied retaliating against or threatening appellant.
4

The Board sees no evidence that Ms. Palush has direct knowledge of the incidents involved in this claim. Her
statements do not refer to personal knowledge. Therefore, the Board regards her statement as a fair summary of the
information collected and believed relevant by the employing establishment.
5

Ms. Palush provided the Office a January 23, 2008 addendum to the controversion in which she primarily
discussed medical consequences of appellant’s alleged alcohol abuse. She stated:
“This appears to be a continuing problem for [appellant]. We feel alcohol abuse could possibly be
contributing to the medical problems he claims in his CA-2 form. He claims on his CA-2 form
that he is suffering from high blood pressure and his supervisor is the cause. According to
numerous medical articles and publications, alcohol abuse contributes to such things as high blood
pressure, difficulties at work and depression. Some symptoms of depression include trouble
concentrating, making decisions, headaches, fatigue, sleeping problems, dizziness and exhaustion.
Therefore, we contend there is a high probability the alcohol abuse is a large contributor to his
problems he is currently having at work.”

3

Mr. Moss stated that, when he supervised him, appellant actually worked more overtime than
any other employee in the branch. Appellant’s hours had to be adjusted manually when he failed
to follow proper procedures and Mr. Moss stated that he was unaware of any outstanding
retroactive pay changes for appellant. Mr. Moss stated that promotions for electronics
technicians were unavailable and there was no denial as alleged by appellant. He stated that
appellant had never requested special accommodations for a health problem or provides medical
documentation that directly linked work absences to a medical condition. Mr. Moss stated that,
most of the time, appellant did not provide a reason for his absence.
Mr. Moss continued that he had written a glowing testimonial of appellant’s work
performance prior to becoming appellant’s supervisor; and only wanted him to follow
procedures.6 He offered his opinion that appellant resented requirements and supervision, did
not work well with others and was unwilling to accept help even when his lack of progress
impacted the fleet’s needs.
By letter dated January 24, 2008, appellant, through counsel, requested an oral hearing
before an Office hearing representative regarding the January 2, 2008 decision.
At a May 15, 2008 hearing appellant testified along with a corroborating witness, Joan
Freed. Both witnesses were under oath. Appellant testified that he had been a plaintiff in a
successful class action. He said that in April 2005, Mr. Moss told him directly that he would
never get overtime or a promotion as long as he supervised appellant. At first, appellant said he
did not pay attention to the remark, but then he felt Mr. Moss began to scrutinize his work.
Appellant testified that Mr. Moss increased the number of meetings from one a week to three or
four to discuss appellant’s work progress and priorities. Appellant provided a list of other
attendees. At these meetings, Mr. Moss constantly criticized appellant’s work and performance.
Appellant testified that in November 2005, he was told to work on the design and
manufacturing process of a new piece of Navy equipment which he believed to be unsafe for its
use and location on aircraft carriers. He testified that he was told by Mr. Moss to make no
changes in the design but that he complained to the Inspector General’s office. Appellant
repeated in testimony that he feared that someone would be hurt as a result of a defective design.
He felt trapped “between a rock and a hard place” by a direct supervisory order and a fear that
others might be injured by a design he felt he could improve.
Appellant noted he had to work in many locations on the base and that Mr. Moss did not
like the fact that appellant was often not in his regular work space. He felt that Mr. Moss was
inconsistent in assigning work and that he made arbitrary changes in the assignments later.
Appellant also accused Mr. Moss of listening to telephone calls and other conversations outside
his office door.
Appellant identified specific incidents of alleged harassment and abuse in his testimony.
He testified that, on April 26, 2007, Mr. Moss came to his work space and began to berate him
and change his work assignments. Appellant testified that his job description was being changed
6

Mr. Moss stated that he had known appellant for 20 years and that he was the most talented electronics
technician he had ever known.

4

and that Mr. Moss continued, “Yelling and screaming.” He stated that he wanted to leave
because his cardiologist had told him to leave during stressful confrontations but that Mr. Moss
told him to stay where he was. Appellant note that he requested union representation three times
during this encounter but that Mr. Moss stated that the matter was not a union problem. When
the union steward entered appellant’s work space, Mr. Moss left rather than continue the
meeting. Appellant stated that he was feeling ill and went to the dispensary and he testified that
he was sent home. Ms. Freed, a witness for appellant, testified that, on April 26, 2007, she left
appellant’s work space while Mr. Moss was with appellant and got the union steward. In a
signed statement submitted by appellant’s counsel after the hearing, Ms. Freed described
appellant after the incident as “shaking” and “looking like he was going to have a seizure.”
In a second encounter, appellant returned to work on July 19, 2007 after a period of
claimed medical disability following the April 26, 2007 incident. He testified that Mr. Moss
tried to get him to sign some paperwork imposing a six-day disciplinary suspension without pay.
Appellant testified that he refused to sign and that Mr. Moss continued to yell at him.
Appellant’s counsel then submitted the July 24, 2007 report of George Peters Ed.D., a
licensed psychologist, who evaluated appellant as part of an investigation regarding a security
clearance. Dr. Peters diagnosed appellant with mixed personality disorder with possible
paranoid features, seizure disorder, hypertension and problems specific to managing
interpersonal relationships especially with supervisors. He recommended further psychiatric
evaluation for anxiety and insomnia and, in addition, psychological counseling for stress
management.
Dr. Peters also recommended a neurological evaluation for appellant’s
documented seizure disorder, which appeared to the examiner to be uncontrolled. He reported
that appellant stated that he had a serious stress reaction to an April 26, 2007 incident at work.
Dr. Peters also reported that appellant noted that he received a traffic citation on July 19, 2007
because he entered his car hurriedly and drove off before fastening his seat belt because he
wanted to “avoid a particular individual.” At the hearing, appellant testified that he was seeing a
cardiologist and his family physician and expressed a belief that working under the supervision
of Mr. Moss was too stressful for him.
The corroborating witness, Ms. Freed, generally supported appellant’s version of events.
She was not supervised by Mr. Moss or Mr. Farr. Ms. Freed stated that she shared office space
with appellant during the period in question but that she was not always present in her office.
She testified that she had worked for the employing establishment for 28 years. Ms. Freed
testified that she knew appellant and Mr. Moss well and that for a number of years, they had all
been friends.
Ms. Freed testified that, in April 2005, Mr. Moss spoke to her in the parking lot. It was
her testimony that he held a piece of paper and was “smacking it.” The paper concerned the
overtime class action and Mr. Moss asked Ms. Freed if she had “signed it.” Ms. Freed testified
that she had and that almost everyone else had signed it as well. Mr. Moss then asked her if
appellant had signed it and Ms. Freed stated that he had. Ms. Freed testified that Mr. Moss
became angrier and said to her that appellant would never get a promotion or overtime. She
stated that about an hour later, Mr. Moss called and apologized for yelling at her and noted he
had forgotten that she did not work for him. Ms. Freed testified that Mr. Moss then explained to

5

her that he had proposed a budget that did not include the cost of the litigation and that he felt it
would make him look bad.
After that conversation, Ms. Freed testified that Mr. Moss repeatedly yelled at appellant
in her presence and that she felt that she experienced panic attacks from the behavior of
Mr. Moss. She was able to offer limited information about the events of April 26, 2007.
Ms. Freed testified that she was present on July 19, 2007, when Mr. Moss attempted to have
appellant sign some papers connected with his suspension. She testified that she filed a police
report on July 23, 2007 about the behavior of Mr. Moss toward appellant and herself. The
eventual disposition of the matter is not clear from the record.
In addition, Ms. Freed testified that, in 2007, everyone who worked on a particular Navy
camera system received a cash award and a letter of appreciation authorized or approved by
Mr. Moss. Although appellant worked as a central participant in the project he did not receive an
award or a letter. Ms. Freed testified that Mr. Moss told other employees that everyone was
getting a little extra because “one person in the department that was n[o]t getting anything.”
Appellant testified the award was the subject of a grievance but did not mention any disclosure
of information about him by Mr. Moss.
In her post-hearing signed statement, received by the Office on or about June 16, 2008,
Ms. Freed clarified her testimony and stated that she personally overheard Mr. Moss make the
statement to others that appellant was not being included in the awards to other employees. She
stated that she had also been told by other employees that Mr. Moss was publicly discussing
appellant’s noninclusion.
Ms. Freed stated that she felt harassed and used by Mr. Moss when he telephoned to ask
where appellant was. She testified that she listened to voice messages from Mr. Moss which
appellant saved and which she described as “nasty and angry.” Ms. Freed testified that she
believed appellant was being treated unfairly by Mr. Moss.
Ms. Freed noted in her statement that Mr. Moss complicated appellant’s work
assignments by frequently contradicting verbal instructions with e-mails and frequently changing
his team leader for purposes of requesting leave. She testified that Mr. Moss gave verbal
authorizations for appellant’s overtime and then said he could not remember, or that he had not
given any authorization at all.
Ms. Freed also noted in her statement that she had overheard Mr. Moss tell appellant, in
front of other employees, that he was to be replaced by another employee, Rod MacRae. She
stated that she heard Mr. Moss direct appellant to train his own purported replacement.
Appellant did not mention this incident and Ms. Freed did not mention it in her hearing
testimony.
The employing establishment offered comments on the hearing transcript in a
memorandum dated June 12, 2008 signed by F.A. Renz III. The response included further
comments from Mr. Moss referring to page and line cites in the transcript. The employing
establishment also resubmitted a copy of the January 23, 2008 controversion by Ms. Palush and a
report by a psychologist.

6

Mr. Moss again denied all of the allegations made by appellant and Ms. Freed with
regard to inappropriate demeanor and behavior. He repeated his view that appellant was difficult
to supervise and that, as a supervisor, he had done nothing more than try to make appellant
follow the same rules as every other employee.
On the April 26, 2007 and July 19, 2007 encounters with appellant and Ms. Freed,
Mr. Moss wrote after the hearing:
“When [appellant] stated that his blood pressure was going up just talking to me, I
recommended that he go to medical. I never told him he was n[o]t going
anywhere and to sit down. I never denied him union representation. I stated
[that] he did n[o]t need union representation every time we had a meeting. When
the union steward showed up in the office, I chose to end my conversation with
[appellant].”
Concerning July 19, 2007, he wrote:
“Incorrect, see memo[random] of record. Ms. Freed left room as soon as I
entered, came back once and removed her keys and bag then came back a second
time and picked up [appellant’s] keys from the hook on his desk where he always
keeps them. I never went wild, never yelled at the top of my lungs, never grabbed
Ms. Freed, never chased anybody. After [appellant] refused to sign the proposed
suspension letter and left, I [tele]phoned the HR specialist and reported what
happened. I went back to my office and drafted a memo[random] of record
describing the incident and, faxed it to HR.”
These denials refer to pages and lines in the hearing transcript but are almost exact repetitions of
earlier statements and provide no new information about the events.
On the matter of awards, Mr. Moss wrote:
“Never went around discussing anybody’s spot awards. [Appellant] did not
receive any awards at my discretion because I felt he did not deserve one. It was
not appropriate. While [he] should have been working on this [Camera system]
project he was found to have left work and was subsequently suspended for his
actions. [Appellant] was displaying repeated leave abuse and insubordination
resulted in one formal suspension, formal verbal warning regarding verbal abuse
of coworker….”
The statement confirms only that appellant was not given an award and, again, repeats earlier
generalized accusations of bad behavior by appellant.
On the alleged statements reported by appellant and Ms. Freed concerning appellant’s
chances for overtime and promotion, Mr. Moss wrote:
“Fabrications. No statement was ever made regarding overtime or promotions.
[Appellant] was GS 586-12. He worked more OT than any other person in 4883.
There was no payout from 4883 regarding FSLA lawsuit…. There were no
7

promotion opportunities above journeyman level for any GS856 in all of 488 in
the last several years.”
This notation repeats earlier denials but provides no further details.
By decision dated August 7, 2008, an Office hearing representative noted that appellant
was a credible witness but affirmed the January 2, 2008 decision7 finding that appellant had
failed to establish a compensable factor of his employment.
LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by factors of his federal employment.8 To establish that he sustained an
emotional condition in the performance of duty, a claimant must submit: (1) factual evidence
identifying employment factors or incidents alleged to have caused or contributed to his
condition; (2) medical evidence establishing that he has an emotional or psychiatric disorder; and
(3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to his emotional condition.9
Where a claimant has not established any compensable employment factors, the Board
need not consider the medical evidence of record.10 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.11
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,12 the Board
explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.13
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Federal Employees’
7

It appears that in the August 7, 2008 decision the hearing representative misstated that the issue in the case was
whether appellant was entitled to an additional schedule award for the right upper extremity as she determined that
the evidence of record failed to establish that he sustained an emotional condition in the performance of duty.
8

Pamela R. Rice, 38 ECAB 838 (1987).

9

See Donna Faye Cardwell, 41 ECAB 730 (1990).

10

Robert Breeden, 57 ECAB 622 (2006).

11

Jeral Gray, 57 ECAB 611 (2006).

12

28 ECAB 125 (1976).

13

5 U.S.C. §§ 8101-8193.

8

Compensation Act.14 When an employee experiences emotional stress in carrying out his
employment duties and the medical evidence establishes that the disability resulted from his
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his emotional reaction to a special assignment or other requirement imposed by the
employing establishment or by the nature of his work.15 There are situations where an injury or
an illness has some connection with the employment but nevertheless does not come within the
concept or coverage under the Federal Employees’ Compensation Act.
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.16 As a general rule, an employee’s emotional
reaction to administrative or personnel actions taken by the employing establishment is not
covered because such matters pertain to procedures and requirements of the employer and are not
directly related to the work required of the employee.17 An administrative or personnel matter
will be considered to be an employment factor where the evidence discloses error or abuse on the
part of the employing establishment.18
Under the Federal Employees’ Compensation Act the term “harassment” as applied by
the Board is not the equivalent of “harassment” as defined by other agencies, such as the EEO
Commission, which is charged with statutory authority to investigate and evaluate such matters
in the workplace. Rather, in evaluating claims for workers’ compensation under the Federal
Employees’ Compensation Act, the term “harassment” is synonymous, as generally defined, with
a persistent disturbance, torment or persecution, i.e., mistreatment by coemployees or workers.
Mere perceptions and feelings of harassment will not support an award of compensation.
Grievances and EEO complaints, by themselves, do not establish that workplace harassment or
unfair treatment occurred.19
ANALYSIS
The factual background of this claim presents the interpretations of events offered by the
employing establishment and appellant which conflict on many relevant points. The Board must
discern that evidence which appears most relevant and credible. Given the sharp disagreements
14

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

15

Lillian Cutler, supra note 12.

16

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

17

Felix Flecha, 52 ECAB 268 (2001).

18

James E. Norris, 52 ECAB 93 (2000).

19

Beverly R. Jones, 55 ECAB 411 (2004).

9

in the evidence, the Board must look for specificity as to time, circumstance and corroborating
evidence.
Appellant has the burden to prove that alleged events constituting harassment did, in fact,
occur. The claim that the supervisor manipulated appellant’s overtime compensation and leave
is not sufficiently specific with regard to dates and amounts claimed. The employing
establishment has denied knowledge of compensation owed and asserts that appellant’s failure to
follow established procedure for requesting overtime and leave caused any pay or leave errors.
Appellant has asserted that he was denied promotions and transfers and was subjected to
increased scrutiny by his supervisor. There is no evidence, however, from appellant that
promotions were available, nor does the record show that he was denied any promotion he
actually applied for between 2005 and 2007. The employing establishment denies that any
promotion opportunities were available. Accordingly, the Board finds no compensable factor
established in this regard.
20

Appellant has made general accusations that he was yelled at, berated and subjected to
other unprofessional treatment by his supervisor. This is supported by appellant and Ms. Freed,
each of whom testified under oath at the hearing that this was a consistent pattern of behavior by
appellant’s supervisor, Mr. Moss, who had a grudge against appellant. Mr. Moss has flatly
denied behaving in an unprofessional manner toward appellant or Ms. Freed. Further, Mr. Moss
states that appellant was difficult to supervise and had a habit of abusing leave, failing to respect
priorities set by supervision and insubordination. The Board is unable to determine that the
employment factors above, as alleged by appellant, are established because the record is
balanced and refuted by offsetting assertions and denials. A factor is not established.
Appellant has alleged that he was stressed and unhappy over a decision to puce a piece of
equipment to be placed aboard aircraft carriers which he believed was not safely designed.
Appellant wanted the design altered but was told to proceed with the original design. Appellant
complained to the Inspector General’s office. There is conflicting evidence about the final
outcome of appellant’s complaint. The Board finds that appellant was distressed primarily by his
supervisor’s instructions. An employee’s unhappiness with work assignments or perceived poor
management is not compensable.21 The Board does not find a factor.
Both appellant and Ms. Freed testified under oath that in April 2005, Mr. Moss told each
of them separately that because appellant had been a plaintiff in a legal action against the Navy
that he would not receive overtime or a promotion while Mr. Moss supervised him. Mr. Moss
has denied several times in written statements that he made this threat. He points out that he
approved significant overtime for appellant over about two years. This fact does not establish
that the threatening statement was not made but rather that, if made, it was not fully carried out.
He also asserts that no promotions were available to appellant. Again, this may prove, at most,
that no threat could have been carried out. It does not, however, establish that statements related
by appellant and Ms. Freed that a threat was made by Mr. Moss are false. The Board finds that
appellant’s allegation that Mr. Moss made the statements in question is credible. It is specific as
20

Katherine A. Berg, 54 ECAB 262 (2002).

21

Peter D. Butt, Jr., 56 ECAB 117 (2004).

10

to the time period of April 2005. Both appellant and Ms. Freed have testified under oath that the
statements were made directly to them. While Ms. Freed is unquestionably sympathetic to
appellant, there is no reason to believe that she would testify falsely under oath. The threatening
statement made to appellant and repeated to Ms. Freed is evidence tending to show that
Mr. Moss intended to retaliate against appellant for his role in litigation against the Navy. The
threat itself is a compensable factor of employment and it raises an inference that subsequent
actions by Mr. Moss were intended as harassment of appellant.
Similarly, Ms. Freed in her testimony and in her subsequent signed statement stated that
she personally heard Mr. Moss tell other employees that their cash awards in connection with a
camera system project were larger because one person in the department did not get an award.
Appellant, in his testimony noted only that he had filed a grievance on the matter but did not
state he heard comments about himself made by Mr. Moss. While acknowledging that he did not
authorize any award for appellant, Mr. Moss denied making any statement about it to others.
The Board finds that the testimony of Ms. Freed to be credible. There is no independent
evidence in the record showing that appellant played a significant role in the camera system
project. It is possible, as the employing establishment asserts, that appellant was the only person
in the department who did not deserve an award. However, there was no conceivable
administrative reason to disclose appellant’s exclusion from the group award to other employees.
The disclosure of personal information about appellant’s failure to get an award to other
employees constitutes harassment of appellant and is a factor of employment.
Ms. Freed wrote in her signed statement that she personally heard Mr. Moss tell other
employees that Mr. MacRae would replace appellant. Mr. Moss responded in some detail in his
statement that Mr. MacRae was assigned to help appellant with his workload and that both
appellant and Ms. Freed treated Mr. MacRae disrespectfully and were uncooperative. The Board
has held that the assignment of work is an administrative function of the employer and the
manner in which a supervisor exercises his or her discretion falls outside the ambit of the Act.
Absent error or abuse, a claimant’s disagreement or dislike of such a managerial action is not a
compensable factor of employment.22 The record provides only two, contradictory, signed
statements one affirming and the other denying that Mr. Moss discussed Mr. MacRae as
appellant’s replacement with coworkers. It is impossible to determine which of the offsetting
statements is correct. Appellant failed to establish that this alleged statement by Mr. Moss was
made and it is not found to be a compensable employment factor.
Both appellant and Ms. Freed testified that, on April 26, 2007, Mr. Moss entered
appellant’s work space and began to speak loudly with him about his workload and position
description. Appellant noted that he asked to be excused to go to the dispensary and that
Mr. Moss denied his request. Mr. Moss denied this. Appellant asked that a union representative
be present and stated that Mr. Moss denied that request. Mr. Moss stated that he did not deny the
request but told appellant he did not need a union representative at every meeting they had. He
left abruptly when the shop steward arrived. Ms. Freed confirmed that Mr. Moss was loud and
that she went and got the shop steward for appellant. The Board finds that appellant, Mr. Moss
and Ms. Freed agree substantially in their account of these events. They differ in vital details
22

Donny T. Drennon-Gala, 56 ECAB 469 (2005).

11

and in the inferences they draw. Ms. Freed testified that appellant looked sick after Mr. Moss
left and all parties agree that appellant went immediately to the dispensary. He was sent home
for health reasons that day. The Board finds the testimony of appellant and Ms. Freed to be
credible that appellant’s supervisor was loud, abusive, did not allow appellant to have a union
representative present and did not allow him to go to the dispensary. When the union
representative, arrived the supervisor left and appellant went to the dispensary. The Board finds
this event to be harassment of appellant and to be a compensable factor of employment.
Finally, both appellant and Ms. Freed testified, under oath, that when Mr. Moss came to
appellant’s work space on July 19, 2007, to obtain a signature pertaining to appellant’s
suspension, Mr. Moss yelled at both of them “screaming at the top of his lungs.” When appellant
would not sign the paper, Mr. Moss continued loudly to demand a signature. Ms. Freed stated
that she and appellant both had to leave the work space. She went to the police several days later
and filed a report. In his written statements, Mr. Moss denied raising his voice or behaving in an
unprofessional manner. Reprimands, counseling sessions and other disciplinary actions are
administrative matters that are not covered under the Federal Employees’ Compensation Act
unless there is evidence of error or abuse.23 The Board finds that the testimony of appellant and
Ms. Freed is credible. Appellant mentioned this event contemporaneously to Dr. Peters who
included it in his July 24, 2007 report. Ms. Freed’s report to the police of July 23, 2007 is close
in time to the July 19, 2007 incident. At a minimum, the Board finds these contemporaneous
events tend to confirm that the July 19, 2007 incident was disturbing to the witnesses at the time
and that it is not a subsequent fabrication. On this occasion, Mr. Moss unreasonably raised his
voice and continued to demand that appellant sign the paper in question even after appellant said
he would not do so. He ignored appellant’s request to seek medical attention and denied
appellant time to get union assistance. The Board finds that both appellant and Ms. Freed left the
work space in response to inappropriate and unprofessional supervisory behavior. The Board
finds that the manner in which this episode was handled is consistent with a pattern of
harassment of appellant by Mr. Moss and constitutes a factor of employment.
The Board finds the several factors of employment enumerated above to be supported
and specific. Each such allegation is corroborated by hearing testimony and the post-hearing
statement of Ms. Freed. None of the specific events determined to be compensable employment
factors has received anything beyond a general written denial from the employing establishment.
Each event, in succession, represents an instance of harassment, error and abuse on the part of
management first by threatening appellant because of his role in litigation, second in disclosing
to others information about appellant’s exclusion from a group award and third, by corroborated
loud, intimidating behavior at least on April 26 and July 19, 2007.
With regard to the hearing representative’s decision, the Board notes that the decision
describes Ms. Freed’s evidence as “hearsay.” The Board finds that, in the instances identified
previously, Ms. Freed testified to events based upon her own, first-hand, knowledge. This is not
hearsay evidence. In weighing the contradictory evidence in this claim, the Board considered the
fact that appellant and Ms. Freed testified under oath. The hearing representative had the
opportunity to observe the demeanor of each witness and to ask questions. The hearing
23

Andrew Wolfgang-Masters, 56 ECAB 411 (2005).

12

representative specifically noted, in her decision, that appellant’s testimony was credible. By
contrast, the statements offered by the employing establishment were not under oath and the
persons who provided information were not subject to questioning. The statements by Mr. Moss
were not corroborated by any other witness or by contemporaneous evidence.
The employing establishment controverted appellant’s claim based in significant part on
lay medical opinion that his complaints could be explained as the result of medication, alcohol
and his bad work attitude. The Board finds these gratuitous suggestions unpersuasive. No
evidence of record tied appellant’s purported alcohol or medication-related condition to any of
the alleged events of the claim. The employing establishment offered no evidence that appellant
was intoxicated or having a reaction to his medication during any of the reported incidents in this
claim. Appellant visited the dispensary and there is no report in the record suggesting he was
under the influence of any substance when examined. Further, laypersons are not competent to
render a medical opinion.24
On the contrary, Dr. Peters offered convincing evidence that appellant suffers from some
emotional or psychiatric condition. The remaining question is whether any medical condition
was caused or exacerbated by the compensable factors of employment found herein.
Appellant’s counsel presented a brief in this appeal, but in light of our review of this case
and holding an independent discussion of appellant’s brief would be cumulative.
CONCLUSION
The Board finds that appellant has established as factors of employment that he was
harassed by his supervisor and that the medical evidence, at minimum, establishes a diagnosed
emotional or psychiatric condition. On remand, the Office should develop and review the
medical evidence to determine whether it establishes a causal relationship between the
compensable employment factors and appellant’s medical condition. After any further
development as the Office deems necessary, it should issue an appropriate decision.

24

Desidero Martinez, 55 ECAB 245 (2004).

13

ORDER
IT IS HEREBY ORDERED THAT the August 7 and January 2, 2008 decisions of the
Office of Workers’ Compensation Programs are reversed and the case is remanded for further
action consistent with the decision of the Board.
Issued: January 8, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

